IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


APPEAL OF: CHESTER COUNTY                : No. 588 MAL 2017
OUTDOOR, LLC, FROM THE DECISION          :
OF THE EAST PIKELAND TOWNSHIP            :
ZONING HEARING BOARD DATED               : Petition for Allowance of Appeal from
MARCH 23, 2016                           : the Order of the Commonwealth Court
                                         :
                                         :
PETITION OF: EAST PIKELAND               :
TOWNSHIP                                 :
                                         :
                                         :
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.